 



Exhibit 10.4
Notice to Holders of
Liberty Global, Inc. Stock Options
Awarded by Liberty Media International, Inc.
of Additional Method of Payment of Option Price
Dated: March 6, 2008
     On February 20, 2008, the Compensation Committee of the Board of Directors
of Liberty Global, Inc. (the “Company”) approved an amendment to the terms of
the Non-Qualified Stock Option Agreements pursuant to which options to purchase
shares of the Company’s common stock were granted by the Company’s predecessor,
Liberty Media International, Inc., prior to June 15, 2005 (the “LMI Option
Agreements”). Capitalized terms used and not otherwise defined in this Notice
have the meaning specified in the applicable LMI Option Agreement (including by
reference to the Liberty Global, Inc. 2005 Incentive Plan, as amended and
restated (the “Plan”)).
     The amendment to the LMI Option Agreements approved by the Committee (the
“Amendment”) expands the permitted methods of payment of the Exercise Price or
Base Price for each Option Share to be purchased by adding the following
additional payment method:
“delivery to the Company of (A) certificates duly endorsed for transfer to the
Company representing shares of a publicly traded series of Common Stock of the
Company, (B) irrevocable instructions to the Company’s stock transfer agent to
transfer to the Company shares of a publicly traded series of Common Stock of
the Company held for the benefit of Grantee in the book-entry registration
system maintained by the Company’s stock transfer agent, or (C) evidence of
transfer to the Company of shares of a publicly traded series of Common Stock
held in book-entry form through the Depository Trust Company for the benefit of
Grantee (in each case, which shares will be valued for this purpose at their
Fair Market Value on the date of exercise), provided that the shares so
delivered or transferred or as to which such transfer instructions are delivered
have been held by the Grantee for more than six months or such other period as
the Committee may specify.”
     The Amendment conforms the methods of payment under the LMI Option
Agreements to those permitted by the Plan as in effect at the time the LMI
Option Agreements were entered into, as well as to the methods of payment
contemplated by the Company’s standard form of Non-Qualified Stock Option
Agreement for awards subsequent to June 15, 2005.
This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.
Information contained on any website referenced herein is not incorporated by
reference herein.

